Case:14-06675-BKT11 Doc#:746 Filed:05/26/20 Entered:05/26/20 14:54:11                      Desc: Main
                            Document Page 1 of 2



                             UNITED STATES BANKRUPTCY COURT
                                  DISTRICT OF PUERTO RICO

  IN RE:                                            CASE NO. 14-06675 (EAG)

  EMPRESA LOCAL GLOBAL, INC.                        CHAPTER 11

                  DEBTOR

                        MOTION TO WITHDRAW AS LEGAL COUNSEL OF
                             CREDITOR IVETTE NATAL CRESPO

  TO THE HONORABLE COURT

           COMES NOW, the undersigned attorney and respectfully prays and alleges as follows:

        1. Debtor filed its Amended First Omnibus Objection to Claim # 62-1 filed by Claimant

           Ivette Natal Crespo in docket entry # 351 on 3/22/2017.

        2. Thereafter, Mrs. Ivette Natal Crespo expressed her intention to retain the undersigned as

           counsel but never did.

        3. The undersigned never formally filed a notice of appearance on behalf of claimant but in

           order to preserve Claimant’s rights did request two extension of times1 to oppose debtor’s

           objections while awaiting for Claimant to retain the undersigned.

        4. In order to prevent Claimant’s rights to be forfeited, the undersigned filed an opposition

           on behalf of Ivette Natal Crespo in docket entry #489 but Mrs. Natal failed to comply

           with her end of the agreement.

        5. At some point in time during 2017 the undersigned lost communication with Ivette Natal

           Crespo and despite efforts to communicate with her by telephone, e-mail

           (corozal221@yahoo.com) and in writing to the two last known addresses: PO Box 295

           Vega Alta, PR 00692 and 7202 Barker Cypress Rd Apt 8203 Cypress, TX 77433-2924,



  1   Docket entry # 409 filed on 4/24/2017 and docket entry #466 filed on 5/24/2017.
Case:14-06675-BKT11 Doc#:746 Filed:05/26/20 Entered:05/26/20 14:54:11                      Desc: Main
                            Document Page 2 of 2



         communicaton has been impossible. The lack of communication creates an impossibility

         to represent Ivette Natal Crespo and creates an unfair state of the case to other claimants

         that wish to participate in the Plan distribution.

     6. For the reasons stated herein, the undersigned cannot continue to represent claimant and

         prays that the undersigned be relieved from representing Ivette Natal Crespo in this case.

     7. We further pray that Ivette Natal Crespo be granted no less than thirty (30) days to obtain

         and/or announce new legal representation.

     8. Copy of this motion, the Informative motion filed in docket entry # 745 and the court’s

         Order approving the Disclosure Statement filed in docket entry # 742 will be sent via

         regular mail to Mrs. Natal Crespo’s last known mailing address: 7202 Barker Cypress Rd

         Apt 8203 Cypress, TX 77433-2924.

  WHEREFORE, the undersigned attorney respectfully requests that this Honorable Court take
  notice of the above stated and authorize the withdrawal of the undersigned as legal counsel for
  Ivette Natal Crespo.

  RESPECTFULLY SUBMITTED, this 25th day of May 2020.

  I HEREBY CERTIFY: that on this same date, I filed the present motion electronically with the
  clerk of the Court using CM/ECF system which will send notifications of this motion to the
  following: U. S. Trustee, Monsita Lecaroz Arribas, Esq., ustpregion21.hr.ecf@usdoj.gov; and
  counsels to all participants, parties in interest and creditors that are CM/ECF users or have filed
  notice of appearances, included in the service list attached to the original hereof a copy of this
  motion has been notified by First Class Mail.

                                          By S/ Mireya Baltazar-Suazo
                                          MIREYA BALTAZAR-SUAZO, ESQ.
                                          USDC NO. 213904
                                          ABOGADOS DE AMERICA LAW OFFICES
                                          P.O. BOX 2102
                                          BARCELONETA, PUERTO RICO 00617
                                          TEL (787)970-1316
                                          E-MAIL: mbs@abogadosdeamerica.com
